Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed April 15th, 2022 has been entered. Currently, claims 1-4, 6-8, and 10-16 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, dependent claims 5 and 9 were cancelled with their respective subject matter introduced into amended claim 1. Also, dependent claim 17 was cancelled and claims 1-2, 11, and 15-16 were amended to correct previous claim objections, 35 USC 112(b) rejections, and 35 USC 101 rejections that were set forth in the Non-Final Office Action mailed 02/02/2022. Lastly, a remaining claim objection and new 35 USC 112(b) rejections are recited below.
Response to Arguments
2.	Applicant’s amendment to independent claims 1 is sufficient to overcome the previous interpretation of the 35 USC § 103 rejection recited in the Non-Final Office Action mailed 02/02/2022.
Applicant’s arguments, see Remarks on Page 9, Paragraph 1, filed 04/15/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of a new interpretation of the current prior art of the record: the primary reference, Ikoro (U.S. Patent Pub. No. 20160324699), is maintained for disclosing the crux of the invention, and secondary references, Jacobs et al. (U.S. Patent No. 4966167), Kellogg et al. (U.S. Patent Pub. No. 20080125688), DiGrazia (U.S. Patent Pub. No. 20130123679), and Gaffney (U.S. Patent Pub. No. 20160136000), are applied for teaching secondary features of the claims. 
Claim Objections
Claims 13 and 16 are objected to because of the following informalities: 
Applicant is advised that should claim 13 be found allowable, then claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 2, claim 14, line 2, and claim 16, line 2 recite the limitation “a pleat” which makes it unclear if this a double inclusion of the initial same or a different “pleat” recited in claim 1. For examination purposes, rephrase “a pleat” in claim 13, line 2, claim 14, line 2, and claim 16, line 2 to read --the pleat--.
Claim 14, line 3 recite the limitation “a clip” which makes it unclear if this a double inclusion of the initial same or a different “clip” recited in claim 1. For examination purposes, rephrase “a clip” in 14, line 3 to read --the plurality of clips--.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, and 10-16, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167) and in further view of Kellogg et al. (U.S. Patent Pub. No. 20080125688) and DiGrazia (U.S. Patent Pub. No. 20130123679).
Regarding claim 1, Ikoro discloses an appendage cover 10 (Paragraph 41 and Figure 1) for a wound 28 on a user, comprising: a cover body 12 (Paragraph 41 and Figure 1) forming a cavity 1 (see Modified Figure 1 below), the cover body 12 having an open end 14 (Paragraph 42 and Figure 2) and a closed distal end 2 (see Modified Figure 1 below), the cover body 12 having: an upper portion 3 (see Modified Figure 1 below) adjacent the open end 14; a tip portion 4 (see Modified Figure 1 below) adjacent the closed distal end 2; and a central portion 5 (see Modified Figure 1 below) between the upper portion 3 and the tip portion 4; wherein the upper portion 3 of the cover body 12 is configured to selectively expand and contract in size larger and smaller than (Paragraphs 42-43, enclosure 12 made of suitable flexible material allows expansion of upper portion 3 to have a greater size than that of the central 5 or tip 4 portion when only the upper portion 3 is expanded. Also, size of upper portion 3 allows contraction to smaller size than that of the central 5 or tip 4 portion given when closure band 20 is secured) the size of at least one of the central portion 5 and the tip portion 4.

    PNG
    media_image1.png
    419
    562
    media_image1.png
    Greyscale

However, Ikoro fails to explicitly disclose the cover body being seamless.
Jacobs teaches an analogous appendage cover 10 (Col. 5, line 61 and Figure 1) with an analogous cover body 12 (Col. 6, lines 5-6) being seamless.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the cover body of Ikoro, so that the cover body is seamless, as taught by Jacobs, in order to provide an improved appendage cover with an enhanced cover body having a seamless material for forming the tubular shape to allow for desirable stretch and contraction properties as well as less manufacturing costs (Jacobs, Col. 6, lines 5-6). 
However, the combination of Ikoro in view of Jacobs fails to explicitly disclose a pleat formed in the cover body adjacent the open end.
Kellog teaches an analogous appendage cover 100 (Paragraph 71 and Figure 10) comprising a pleat 126 (Paragraph 62 and Figure 10) formed in the analogous cover body 102 (Figure 10) adjacent (Paragraph 66 and Figure 10, pleat 126 isolated to upper portion adjacent proximal opening 150)  the analogous open end 150 (Paragraph 66 and Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper portion of the cover body of Ikoro in view of Jacobs, so that the upper portion of the cover body includes a pleat, as taught by Kellog, in order to provide an improved appendage cover with an enhanced cover body having a pleat that functions to expand and contract thereby allowing desirable stretch and compression at specific areas of the cover body (Kellog, Paragraphs 22 and 62). 
However, the combination of Ikoro in view of Jacobs in view of Kellog fails to explicitly disclose a plurality of clips having at least one hook configured to locate the cover body over the wound. 
DiGrazia teaches an analogous appendage cover 20 (Paragraph 101 and Figure 2a) with the analogous upper portion (DiGrazio, see Modified Figure 2 below, upper part of panel 22 adjacent open end 21A) comprising a plurality of clips 22 (Paragraph 102 and Figure 2a, gauze pad may be attached to the panel 22 on an internal wound-facing side in a temporary fashion such as via use of a Velcro type fastening system, wherein each individual hook of the Velcro fabric is construed as an individual clip) having at least one hook configured to locate the analogous cover body 21 (Paragraph 101 and Figure 2a) over the wound. 

    PNG
    media_image2.png
    311
    442
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper portion of the cover body of Ikoro in view of Jacobs in view of Kellog, so that there is a plurality of clips having at least one hook configured to locate the cover body over the wound, as taught by DiGrazia, in order to provide an improved appendage cover with an enhanced cover body that a panel for releaseably hooking onto an underlying bandage gauze pad (DiGrazio, Paragraph 102).
However, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio fails to explicitly disclose the plurality of clips in communication with an inner face of the pleat. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the plurality of clips to be located at an inner face of the pleat of Ikoro as modified by Kellog and DiGrazio because Applicant has not disclosed that the plurality of clips in communication with an inner face of the pleat provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the pleat and plurality of clips at the upper portion of Ikoro in view of Kellog  in view of DiGrazio and the applicant’s invention to perform equally well with either the position of the pleats and clips at the upper portion as taught by Ikoro in view of Kellog in view of DiGrazio or the claimed position of the clips at the inner face of the pleat, because both locations are equally capable of providing increased flexibility and conformability of the appendage cover to the wound of the user. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the inner face of the pleat at the upper portion and the position of the plurality of clips at the upper portion of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art Ikoro in view of Jacobs in view of Kellog in view of DiGrazio, see MPEP 2144.04(VI)(C).
Regarding claim 2, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the upper portion 3 is configured to induce a compressive force upon the user (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage). 
Regarding claim 4, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) is formed from a whole piece of material (Jacobs, Col. 6, lines 5-6, tubular sheet 12 is seamless thereby formed from a whole piece of material).
Regarding claim 6, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the pleat 126 (Kellog, Paragraph 66 and Figure 10, pleat isolated to upper portion adjacent proximal opening 150) is isolated to the upper portion.
Regarding claim 7, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the cover body 12 includes a band 20 (Ikoro, Paragraphs 42-43 and Figure 1).
Regarding claim 8, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the band 20 is located (Ikoro, Paragraphs 42-43 and see Modified Figure 1 above) in the upper portion 3.
Regarding claim 10, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above wherein the clip 22 (DiGrazio, see Modified Figure 2 above, upper part of panel 22 located adjacent upper end 21a)  is located in the upper portion.
Regarding claim 11, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the central portion 5 is configured to avoid a compressive force (Ikoro, Paragraph 41 and see Modified Figure 1 above, central portion 5 avoids compressive force to a central hand portion as it sized to a central hand portion and is of a flexible material to expand. Therefore, a bandage positioned on a central hand portion is not compressed) to a bandage on the user.
Regarding claim 12, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses:
Ikoro fails to explicitly disclose a cap on the tip portion, the cap in communication with an outer surface of the cover body and configured to protect an appendage of the user.
 Jacobs teaches a cap 18 (Col. 7, line 31 and Figures 1-2) on the analogous tip portion 44 (Col. 7, line 34 and Figure 2), the cap 18 in communication with an outer surface (Col. 7, line 34, cover 18 placed around outer surface of distal end portion 44) of the analogous cover body 12 (Col. 7, line 35) and configured to protect an appendage of the user (Col. 7, lines 40-41).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tip portion of the cover body of Ikoro, so that there is a cap, as taught by Jacobs, in order to provide an improved appendage cover with an enhanced cover body having a tip portion with a cap that functions to increase support and stability by maintaining the cover body in proper position (Col. 7, lines 40-41).
Regarding claims 13 and 16, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) is formed from a whole piece of material (Jacobs, Col. 6, lines 5-6, tubular sheet 12 is seamless thereby formed from a whole piece of material), the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) formed to include the pleat 126 (Kellog, Paragraph 66 and Figure 10), the upper portion 3 (Ikoro, see Modified Figure 1 above)  including a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14 (Ikoro, Paragraph 42).
Regarding claim 14, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) is formed from a whole piece of material (Jacobs, Col. 6, lines 5-6, tubular sheet 12 is seamless thereby formed from a whole piece of material), the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) formed to include a pleat 126 (Kellog, Paragraph 66 and Figure 10), the upper portion 3 (Ikoro, see Modified Figure 1 above) including the plurality of clips 22 (DiGrazio, Paragraph 102 and Figure 2a) configured to engage into a bandage and secure (Paragraph 102 and Figure 2a, gauze pad may be attached to the panel 22 on an internal wound-facing side) the location of the cover body 21 (Paragraph 101 and Figure 2a) relative to the user.
Regarding claim 15, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the upper portion 3 includes a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167) in view of Kellogg et al. (U.S. Patent Pub. No. 20080125688) in view of DiGrazia (U.S. Patent Pub. No. 20130123679), as applied to claim 1, and in further view of Gaffney (U.S. Patent Pub. No. 20160136000). 
Regarding claim 3, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the upper portion 3 includes a flexible fastener 20 (Ikoro, Paragraphs 42-43 and Figure 1).
However, the combination of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio fails to explicitly disclose an elastic fastener.
Gaffney teaches an analogous appendage cover 10 (Paragraph 24 and Figure 1) compromising an elastic fastener 18 (Paragraph 24 and Figure 1, flexible elastic band 18 is shown wrapping around at the open end 80).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible fastener of Ikoro in view of Jacobs in view of Kellog in view of DiGrazio, for an elastic fastener of Gaffney, in order to provide an improved appendage cover with an enhanced upper portion having an elastic fastener that is stretchable and resilient to provide a closure compressive force at the upper portion (Gaffney, Paragraphs 14 and 24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action based on a new interpretation of the prior art of record.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786



/ERIN DEERY/Primary Examiner, Art Unit 3754